FOIL, J.
The heirs of an annuity buyer appeal from a judgment dismissing their claims against a life insurance salesman.
For the reasons set forth in our opinion in Klein et al. v. American Life and Casualty Insurance Company et al., 2001 CA 2336 (La.App. 1 Cir. 6/27/03), 858 So.2d 527, 2003 WL 21480366, also decided this date, we (1) REVERSE the judgment insofar as it dismisses plaintiffs’ claims on the grounds of peremption under La. R.S. 9:5606; and (2) REVERSE the judgment insofar as it dismisses plaintiffs’ negligence claims on the grounds of prescription. We REMAND this matter to the trial court for an order directing the plaintiffs to amend their petition within a specified time period and for further proceedings consistent with this opinion. Costs of the appeal are assessed equally to the plaintiffs and to Mr. Causey.
REVERSED IN PART AND REMANDED.
Judge WILLIAM F. KLINE, Jr., Retired, serving Pro Tempore by special appointment of the Louisiana Supreme Court.